Filed:   November 5, 1998



                 UNITED STATES COURT OF APPEALS

                     FOR THE FOURTH CIRCUIT



                           No. 98-1204
                            (CR-96-66)



In Re: MICHAEL ANTONIO ADDISON,

                                                          Petitioner.




                            O R D E R



     The court amends its opinion filed May 1, 1998, as follows:

     On page 2, first full paragraph, line 4 -- the words “pled

guilty to” are corrected to read “was convicted of.”

     On page 2, second full paragraph, line 1 -- the words “guilty

plea” are corrected to read “convictions.”

                                        For the Court - By Direction



                                         /s/ Patricia S. Connor
                                                  Clerk
                              UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                              No. 98-1204



In Re:   MICHAEL ANTONIO ADDISON,

                                                         Petitioner.



                 On Petition for Writ of Mandamus.


Submitted:   April 16, 1998                   Decided:   May 1, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Michael Antonio Addison, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                    2
PER CURIAM:

     Michael Antonio Addison has filed a petition for a writ of

mandamus from this court seeking an order staying the South Caro-

lina state court from proceeding against him in a criminal case.

Subsequent to the filing of this petition, Addison was convicted of

the criminal charges and is now in state custody serving his sen-

tence. Addison has now filed a motion for release, alleging that he

is being held against his will and denied legal materials.

     Because Addison's convictions rendered his petition moot, we

deny his mandamus petition and his motion for release. To the

extent Addison's motion for release can be construed as another

mandamus petition challenging the validity of his conviction, we

deny this petition, because Addison has not shown that he has "no

other adequate means to attain the relief he desires" or that his

entitlement to such relief is "clear and indisputable." See Allied

Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980). We also deny

Appellant's motion for an injunction. We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                   PETITION DENIED




                                3